IN THE COURT OF APPEALS OF IOWA

                                  No. 14-0108
                              Filed June 10, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ADAM SCOTT LEIVA,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Marshall County, James C.

Ellefson, Judge.



      The defendant appeals his consecutive sentences. AFFIRMED.



      Beau A. Bergmann of Bergmann Law Firm, P.L.L.C., Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, Kevin Cmelik and Kelli Huser,

Assistant Attorneys General, Jennifer Miller, County Attorney, and Benjamin J.

Stansberry, Assistant County Attorney, for appellee.



      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                            2



MCDONALD, J.

       Adam Leiva pleaded guilty to two counts of assault while participating in a

felony, in violation of Iowa Code sections 708.1 and 708.3 (2013), forcible

felonies, and was sentenced to five years’ incarceration for each offense, said

sentences to be served consecutive to each other. On appeal, he contends the

district court failed to “properly consider all reasonable factors” in imposing

sentence, which we interpret to mean the district court should have placed

greater weight on the mitigating factors.

       We review the district court’s sentencing decision for correction of errors

at law. See State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). A sentence

within statutory limits “is cloaked with a strong presumption in its favor, and will

only be overturned for an abuse of discretion or the consideration of

inappropriate matters.” Id. An abuse of discretion is only found if “the decision

was exercised on grounds or for reasons that were clearly untenable or

unreasonable.” Id. “In exercising its discretion, the district court is to weigh all

pertinent matters in determining a proper sentence, including the nature of the

offense, the attending circumstances, the defendant’s age, character, and

propensities or chances for reform.” State v. Johnson, 513 N.W.2d 717, 719

(Iowa 1994).    Although “[a] sentencing court has a duty to consider all the

circumstances of a particular case,” it is not “required to specifically acknowledge

each claim of mitigation urged by a defendant.” State v. Boltz, 542 N.W.2d 9, 11

(Iowa Ct. App. 1995).     “Furthermore, the failure to acknowledge a particular

sentencing circumstance does not necessarily mean it was not considered.” Id.
                                       3



       Here, the sentencing court considered the information contained in the

presentence investigation report and discussed its reasons for imposition of

consecutive sentences, including the defendant’s prior adult criminal history and

the nature of the instant offenses.    The district court did not consider any

improper sentencing considerations.     We cannot conclude the district court

abused its discretion in imposing consecutive sentences. The sentences are

affirmed without further opinion. See State v. Ramirez, 400 N.W.2d 586, 590

(Iowa 1987) (affirming sentence where the record demonstrated the court

considered more than one permissible sentencing consideration); see also Iowa

Ct. R. 21.26(1)(a), (c), and (e).

       AFFIRMED.